DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
RESPONSE TO ARGUMENTS
Applicant’s arguments, see page(s) 7-9 pertaining to 35 U.S.C 102 and 103 rejection, filed 11/24/2020 for claim(s) 1 and 15 with respect the references used have been considered but are moot, because the arguments are mainly directed to newly added limitations (see underlined limitations in claims filed dated 11/24/2020) which the examiner have not addressed in previous office action. However, upon further review examiner found new reference Potter et al. (US # 20070024234) teaches the newly added limitation as presented in the office action below.  

Claim Status
Claims 1-5 and 15-22 are examined in this office action.
Claims 6 and 16 are cancelled.
Claims 7-14 and 23 are withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Potter et al. (US # 20070024234), in view of the US Patent Application Publication by Wang et al. (US # 20160039300) and in view of the US Patent Application Publication by Kamen et al. (US # 20110025267).

Regarding Claim 1, Potter teaches in Figures 1-4, a system for charging a battery (Rechargeable power source 102, [0018, lines 13-15]) of an autonomous vehicle (100, [0018]) comprising:
a docking station (200) with an energy storage device (Fuel cell 404), wherein one or more electrical connections of the energy storage device is configurable [0028, lines 1-4, 0033, lines 21-22]; 
a controller (408, [0027, lines 1-3, 0030, lines 1-2]) configure the one or more electrical connections to generate a first charging voltage [0028, lines 1-4]; and 
(422) arranged to enable charging of the battery of the autonomous vehicle having a one or more batteries (Rechargeable power source 102, [0018, lines 1-3]), Battery 102 gets charged by the energy storage device (fuel cell 404), see [0028, lines 1-4]), battery including a second plurality of battery cells (Types of batteries mentioned in paragraph 0018, lines 13-15, by default are made with cells), wherein the first charging voltage meets the charging requirement of the battery of the autonomous vehicle [0028, lines 1-4, 0033, lines 16-22].
Potter fails to teach:
a system for charging a battery set.
Wang teaches in Figure 3, a system for charging a battery set of an autonomous vehicle (Body of UAV 304 has first battery 303 and Second battery 305 [0090, lines 5-9, 0093, lines 1-15, 0103, lines 1-5]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include additional battery within the unmanned underwater vehicle of Potter, as taught by Wang, in order to ensure the system operates smoothly by providing backup power using the additional battery, in case of the main battery fails.
The combination of Potter and Wang fail to teach:
a docking station with a first plurality of batteries, each battery including a first plurality of battery cells, wherein one or more electrical connections between batteries of the first plurality of batteries are configurable; 
a controller arranged to receive a communication from the autonomous vehicle including a charging requirement of the battery set and, in response to the 
Kamen teaches in Figure 1, a docking station (Pod/Charging Vehicle 104, [0010, lines 3-4, 0118, lines 6-7]) with a first plurality of batteries [0006, lines 9-10, 0120, lines 1-2], each battery including a first plurality of battery cells [0120, lines 1-2], wherein one or more electrical connections between batteries of the first plurality of batteries are configurable [0010, lines 3-4]; 
a controller (The Pod/Charging Vehicle contains controller and it’s not shown in any figures) arranged to receive a communication from a vehicle (Electric vehicle 102) including a charging requirement of a battery set [0006, lines 6-8, Also see 0007, lines 1-3, 0052, lines 2-3, 0116, lines 1-2] and, in response to the communication [0036], configure the one or more electrical connections between the batteries of the first plurality of batteries to generate a first charging voltage (Page 4, Col 1, lines 7-9). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include sending a charging request from the vehicle in need of power to the charging station and transfer power using the battery cells within the apparatus of Potter and Wang, as taught by Kaman, in order to optimize the power transfer by using battery in the charging device housing to supplement the backup outgoing power to the charging devices in case of the fuel cell fails or malfunctions, thus providing uninterrupted power which improves the efficiency of the charging device.

Regarding Claim 6, Potter, Wang and Kamen teaches the system of claim 1.
[0018, lines 1-3].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Potter, Wang and Kamen as applied to claim 1 above, and in further view of the US Patent Application Publication by Kejha (US # 20060208692) and in view of the US Patent Application Publication by Yang (US # 20040145347).

Regarding Claim 2, Potter, Wang and Kamen teaches the system of claim 1.
The combination of Potter, Wang and Kamen fail to teach:
wherein a first battery of the second one or more batteries is a two-cell battery, 
Kejha teaches in Figure 2, a cell pack (10) having two-cell battery [0034, lines 1-4].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a two-cell battery within the apparatus of Potter, Wang and Kamen, as taught by Kejha, in order to deliver high maximum electrical current over time with the high power cells being recharged by the high energy density cells, preferably in parallel (see Kejha, [0012, lines 3-6]).
The combination of Potter, Wang, Kamen and Kejha fail to teach:
and a second battery of the second one or more batteries is a four-cell battery,
Yang teaches a battery having a four-cell battery (Fig 2, [0010, lines 1-4]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a four-cell battery within the apparatus of Potter, 
The combination of Potter, Kamen, Kejha and Yang fail to teach:
wherein the first battery and the second battery are charged in parallel and then connected in series to charge a third battery of the second one or more batteries.
Wang further teaches:
wherein the first battery and the second battery are charged in parallel and then connected in series [0093, lines 6-7] to charge a third battery of the second one or more batteries [0103].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include cells providing power to each other within the apparatus of Potter, Kamen, Kejha and Yang, as taught by Wang, in order to optimize continuous power delivery to the loads.

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Potter, Wang, Kamen, Kejha and Yang as applied to claim 2 above, and in further view of the US Patent Application Publication by Lee (US # 20120133310).

Regarding Claim 3, Potter, Wang, Kamen, Kejha and Yang teaches the system of claim 2.
The combination of Potter, Wang, Kamen, Kejha and Yang fail to teach:
wherein the second one or more batteries further comprises a first plurality of switches and a second plurality of switches.
(42) further comprises a first plurality of switches and a second plurality of switches (Fig 6, [0087, 0093, lines 1-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a battery with plurality of switches within the apparatus of Potter, Wang, Kamen, Kejha and Yang, as taught by Lee, in order to deliver adequate power to the load to match the  power requirement of the loads.

Regarding Claim 4, Potter, Wang, Kamen, Kejha, Yang and Lee teaches the system of claim 3.
The combination of Potter, Kamen, Kejha, Yang and Lee fail to teach:
wherein the first plurality of switches are closed and the second plurality of switches are open during a series connection between the first battery and the second battery.
Wang further teaches wherein the first plurality of switches are closed and the second plurality of switches are open [0099, lines 1-3, 0101, lines 5-9] during a series connection between the first battery and the second battery [0093, lines 6-7].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include configuring battery cells in series within the apparatus of Potter, Kamen, Kejha, Yang and Lee, as taught by Wang, in order to deliver adequate power to the load for high voltage applications.

Regarding Claim 5, Potter, Wang, Kamen, Kejha, Yang and Lee teaches the system of claim 3.

wherein the first plurality of switches are open and the second plurality of switches are closed during a parallel connection between the first battery and the second battery.
Yang teaches a battery pack comprising the first plurality of switches are open and the second plurality of switches are closed during a parallel connection between the first battery and the second battery (Fig 2, [0010]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a four-cell battery with plurality of switches within the apparatus of Potter, Wang, Kamen, Kejha and Lee, as taught by Yang, in order to deliver adequate power to the load to match the power requirement of the loads.

Claims 15 - 16 and 19 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Potter et al. (US # 20070024234), in further view of the US Patent Application Publication by Wang et al. (US # 20160039300).

Regarding Claim 15, Potter teaches in Figures 1-4, a method for charging a battery set (Rechargeable power source 102 having plurality of cells can be considered as a battery set, [0018, lines 13-15]) of an autonomous vehicle (100, [0018]), the method comprising:
detecting a target docking station [0021, lines 1-4, 0022, lines 9-12]; 
 associated with the target docking station based on information communicated from the target docking station [0026, lines 5-13, 0034, lines 1-3, 0036, lines 9-10]; 
in response to the communicated information, connecting the battery to match the charging capabilities of the target docking station [0034, lines 1-3]; and 
charging the battery [0034, lines 1-3].
Potter fails to teach:
connecting a plurality of batteries of the battery set in a combination to match the charging capabilities of the target docking station; and 
charging the battery set while the plurality of batteries are connected in the combination.
Wang teaches in Figures 1-3, a battery system for UAV comprising steps of 
connecting a plurality of batteries of the battery set in a combination to match the charging capabilities of the target docking station [0007, 0093, lines 6-7]; and 
charging the battery set while the plurality of batteries are connected in the combination [0074, lines 15-16, 0093, lines 6-7, 0106, lines 12-13].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include additional battery within the unmanned underwater vehicle of Potter, as taught by Wang, in order to ensure the system operates smoothly by providing backup power using the additional battery, in case of the main battery fails.

Regarding Claim 16, Potter and Wang teaches the method of claim 15.

determining the charging capabilities associated with the target docking station based on information from the docket station [0035].

Regarding Claim 19, Potter and Wang teaches the method of claim 16.
Potter fails to teach:
wherein the information comprises a maximum charging voltage.
Wang further teaches wherein the information comprises a maximum charging voltage [0107, lines 1-6].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include exchanging the battery maximum voltage within the apparatus of Potter, as taught by Wang, in order to regulate charging voltage accurately, thus preventing the battery from getting overcharged which helps improving the battery service life-cycle.

Regarding Claim 20, Potter and Wang teaches the method of claim 15.
Potter further teaches comprising navigating to a specific location [0022].

Regarding Claim 21, Potter and Wang teaches the method of claim 15.
Potter further teaches wherein the target docking station is located at the specific location [0022-0023].

Regarding Claim 22, Potter and Wang teaches the method of claim 15.
Potter fails to teach:
wherein the combination is any one of a series combination and a parallel combination.
Wang further teaches wherein the combination is any one of a series combination and a parallel combination [0073, lines 6-7].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using the battery in series and parallel combination within the apparatus of Potter, as taught by Wang, in order to provide sufficient power to for high voltage applications using series combination and to increase the battery capacity by using parallel combination.

Claims 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Potter and Wang as applied to claim 16 above, in further view of the US Patent Application Publication by Yamada el al. (US # 20110087853).

Regarding Claim 17, Potter and Wang teaches the method of claim 16.
The combination of Potter and Wang fail to teach:
receiving, at the battery set, the information from the target docket station.
Yamada teaches receiving, at the battery set, the information from the target power supply station [0106].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include receiving at the battery information from the power  within the apparatus of Potter and Wang, as taught by Yamada, to additionally receive information from the target docket station in order to provide continuous power to the battery.

Regarding Claim 18, Potter and Wang teaches the method of claim 16.
The combination of Potter and Wang fail to teach:
wherein the information includes whether the target docking station is available and functional.
Yamada teaches wherein the information includes whether the target docking station is available and functional [0106].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include receiving at the battery information from the power supply station within the apparatus of Potter and Wang, as taught by Yamada, to additionally receive information from the target docket station in order in order to alert the user in advance for any abnormality, thus providing continuous power to the battery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Cadotte (US # 20060102532) teaches a water surface cleaning machine comprising: 
The microcontroller 50 manages the power consumption and battery charge in the water surface cleaning machine (Fig 4, [0044]).
The US Patent Application Publication by Cohen et al. (US # 20080007203) teaches an Autonomous robot auto-docking and energy management systems and methods comprising:
The method of the foregoing aspect also include, during the step of docking the robotic device with the base station: detecting, by the robotic device, contact with charging terminals on the base station, and stopping movement of the robotic device [0010].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859